January 30, 2012 (as amended November 5, 2012) Prospectus BlackRock Funds SM | Investor and Institutional Shares >BlackRock China Fund Investor A Investor C Institutional Fund Shares Shares Shares BlackRock China Fund BACHX BCCHX BICHX This Prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured  No Bank Guarantee  May Lose Value Table of Contents Fund Overview Key facts and details about the Fund including investment objective, principal strategies, risk factors, fee and expense information, and historical performance information Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies of the Fund 4 Principal Risks of Investing in the Fund 5 Performance Information 6 Investment Manager 6 Portfolio Managers 6 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker/Dealers and Other Financial Intermediaries 7 Details About the Fund How the Fund Invests 8 Investment Risks 10 Account Information Information about account services, sales charges & waivers, shareholder transactions, and distributions and other payments How to Choose the Share Class that Best Suits Your Needs 16 Details About the Share Classes 18 Distribution and Service Payments 21 How to Buy, Sell, Exchange and Transfer Shares 22 Account Services and Privileges 28 Funds Rights 29 Participation in Fee-Based Programs 29 Short-Term Trading Policy 30 Management of the Fund Information about BlackRock and the Portfolio Managers BlackRock 32 Portfolio Manager Information 33 Prior Performance of BlackRock 33 Conflicts of Interest 34 Valuation of Fund Investments 35 Dividends, Distributions and Taxes 36 Financial Highlights Financial Performance of the Fund 38 General Information Shareholder Documents 39 Certain Fund Policies 39 Statement of Additional Information 40 Glossary Glossary of Investment Terms 41 For More Information Fund and Service Providers Inside Back Cover Additional Information Back Cover Fund Overview Key Facts About BlackRock China Fund Investment Objective The investment objective of the BlackRock China Fund (the “Fund”), a series of BlackRock Funds SM (the “Trust”), is to seek to maximize total return. Total return means the combination of capital appreciation and investment income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”). More information about these and other discounts is available from your financial professional and in the “Details About the Share Classes” section on page 18 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-58 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor C Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None
